Case 18-56412-jrs     Doc 41 Filed 01/13/21 Entered 01/13/21 13:27:04               Desc Main
                      UNITED Document
                              STATES BANKRUPTCY
                                           Page 1 of 4 COURT
                        NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:                                             )   CHAPTER 13
MARVIN D'ANGELO TAYLOR                             )   CASE NUMBER A18-56412-JRS
TERIA LEONNE TAYLOR                                )
   DEBTORS                                         )



                                   MOTION TO DISMISS
    COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled case, and
respectfully shows the Court as follows:

                                             1.

   Debtors filed a petition for relief under Chapter 13 of Title 11.

                                              2.

   Debtors' Plan will exceed sixty months by three (3) months in violation of 11 U.S.C.
1322(d)(2)(C) and 11 U.S.C. 1307(c).


                                              3.

   Debtors have failed to tender all plan payments due in accordance with the confirmed plan.
As of 1/12/2021 the Trustee received a total of $10,585.00. The Trustee's records indicate the
amount delinquent is $1,095.00. A receipt history is attached and marked exhibit A.


    Wherefore, the Trustee prays that this case be dismissed or in alternative that the Debtors
propose a modification to meet the requirements of the confirmed plan that ensures that the plan
is completed within the allowable time.

This the 13th day of January, 2021.


 /s/________________________________________
   Maria C. Joyner
   Attorney for the Chapter 13 Trustee
   State Bar No. 118350
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 18-56412-jrs   Doc 41    Filed 01/13/21 Entered 01/13/21 13:27:04   Desc Main
                              Document Page 2 of 4


                                EXHIBIT "A"



CASE NO: A18-56412-JRS                                         01/12/2021
MARVIN D'ANGELO TAYLOR AND
TERIA LEONNE TAYLOR
               RECEIPT HISTORY OVER THE LAST 12 MONTHS

DATE                   TYPE              SOURCE              AMOUNT

November 23, 2020     EPAYPR          7250181000                  $365.00
October 26, 2020      EPAYPR          7181506000                  $365.00
August 24, 2020       EPAYPR          7029961000                  $365.00
July 20, 2020         EPAYPR          6948893000                  $365.00
June 15, 2020         EPAYPR          6863746000                  $365.00
May 18, 2020          EPAYPR          6794491000                  $365.00
March 17, 2020        EPAYPR          6644710000                  $365.00
February 18, 2020     EPAYPR          6568098000                  $365.00
January 13, 2020      EPAYPR          6473888000                  $365.00

                                     Receipt Total:             $3,285.00
Case 18-56412-jrs      Doc 41     Filed 01/13/21 Entered 01/13/21 13:27:04             Desc Main
                                  Document Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:                                           )    CHAPTER 13
MARVIN D'ANGELO TAYLOR                           )    CASE NUMBER A18-56412-JRS
TERIA LEONNE TAYLOR                              )
   DEBTORS                                       )




                NOTICE OF HEARING ON MOTION TO DISMISS CASE

PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed a Motion to Dismiss and related
exhibits with the Court seeking an Order of Dismissal.

PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on February 17, 2021
at 10:00 AM in Courtroom 1404, Richard Russell Building, 75 Ted Turner Drive, S.W.,
Atlanta, GA. 30303. Given the current public health crisis, hearings may be telephonic only.
Please check the “Important Information Regarding Court Operations During COVID-19
Outbreak" tab at the top of the GANB Website prior to the hearing for instructions on whether
to appear in person or by phone.

Failure to appear at the hearing or failure to resolve the matter prior to the hearing may result in
the dismissal of your case. You should read this motion carefully and discuss it with your
attorney, if you have one in your bankruptcy case. (If you do not have an attorney, you may
wish to consult one.) If you do not want the Court to grant the dismissal of your case, you
and/or your attorney must attend the hearing unless you have settled the matter prior to the
hearing.


This the 13th day of January, 2021.


/s/________________________________________
  Maria C. Joyner
  Attorney for the Chapter 13 Trustee
  State Bar No. 118350
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
Case 18-56412-jrs      Doc 41    Filed 01/13/21 Entered 01/13/21 13:27:04             Desc Main
                                 Document Page 4 of 4
                                CERTIFICATE OF SERVICE
Case No: A18-56412-JRS

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Dismiss to be
served via United States First Class Mail with adequate postage prepaid on the following parties
at the address shown for each:




MARVIN D'ANGELO TAYLOR
TERIA LEONNE TAYLOR
1066 MASON LEE AVE
LOGANVILLE, GA 30052



I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing program, which sends
a notice of this document and an accompanying link to this document to the following parties
who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 13th day of January, 2021.


/s/____________________________________
  Maria C. Joyner
  Attorney for the Chapter 13 Trustee
  State Bar No. 118350
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
